DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.

In light of the changes made to the specifications, the objection pertaining to a non-descriptive title is withdrawn.

Regarding applicant’s arguments towards the “units” within the claim language as not invoking 35 U.S.C. 112(f), the applicant has pointed towards ¶0098 of the instant application publication. However, it is noted that portions of the system may in fact take form as “transitory computer readable media” and thus it is determined that these units may in fact take the form of non-structural terms as corresponding physical structure is not fully supported. That is, these units may take physical structure form and they may not, thus they will be treated as such and the invocation is maintained.

Claim Rejections - 35 USC § 112

Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The program can be stored and provided to a computer using any type of non-transitory computer readable media. Non-transitory computer readable media include any type of tangible storage media. Examples of non-transitory computer readable media include magnetic storage media (such as floppy disks, magnetic tapes, hard disk drives, etc.), optical magnetic storage media (e.g. magneto-optical disks), CD-ROM (compact disc read only memory), CD-R (compact disc recordable), CD-R/W (compact disc rewritable), and semiconductor memories (such as mask ROM, PROM (programmable ROM), EPROM (erasable PROM), flash ROM, RAM (random access memory), etc.). The program may be provided to a computer using any type of transitory computer readable media. Examples of transitory computer readable media include electric signals, optical signals, and electromagnetic waves. Transitory computer readable media can provide the program to a computer through a wired communication line (e.g. electric wires, and optical fibers) or a wireless communication line,” - ¶0098.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Oh”)(U.S. PG Publication No. 2014/0303775) in view of Lim et al. (“Lim”) (U.S. PG Publication No. 2006/0076917) and Purwin et al. (“Purwin”) (U.S. Patent No. 10,007,890).

In regards to claim 1, Oh teaches as seen in at least ¶0094-0102 in view of FIG. 14A-14D a robotic system which travels to a desired destination, the robotic system transmits back to a terminal device at least a current image data of its surrounding and the robot’s spatial location within a map, 
	Therefore together Oh and Lim teach Oh teaches a remote terminal configured to receive imaging data from a mobile robot including an image pickup unit and display the received imaging data, comprising: 
	a transmission unit configured to transmit a designation signal to the mobile robot, the designation signal being generated by designating a spatial area that a user wants to observe (See ¶0094-0096, 0098 and 0100-0101 in view of FIG. 14A-14D of Oh wherein a destination or area may be designated to a robot by a user through the use of a terminal device); 
	a reception unit configured to receive the imaging data from the mobile robot (See ¶0098 of Oh); 
	a determination unit configured to determine whether or not the imaging data received by the reception unit is one that is obtained by performing shooting by using the image pickup unit after the transmission unit transmits the designation signal (See ¶0046 of Lim in view of FIG. 14A-14D of Oh; as described in ¶0102 of Oh the robot will be driven in the corresponding direction by the corresponding distance and continue to capture imaging data [see ¶0075 wherein the system extracts a traveling distance and direction to the destination], the system additionally uses obstacle detection along with image information and location information to reach its desired destination as seen in ¶0044-0045).

	Oh additionally fails to teach a display control unit configured to display an image of the imaging data in a display unit with an indication that the imaging date for the spatial area was obtained before or after the transmission unit transmits the designation signal.
	In a similar endeavor Purwin teaches a display control unit configured to display an image of the imaging data in a display unit with an indication that the imaging date for the spatial area was obtained before or after the transmission unit transmits the designation signal (See col. 25, li. 23-27 of Purwin wherein an “in transit” message may be used for display to show that the UAV is in transit, thus one of ordinary skill in the art understands that a designation signal was sent to it such that the UAV is in transit, this is taken in view of FIG. 14A-14D of Oh wherein the imaging data of the vehicle is additionally transmitted and displayed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Purwin into Oh because it allows for the display of a variety of status messages as seen in col. 25, li. 23-27, thus providing a variety of information regarding the system as a whole, including whether the system is currently in the process of a designated command or not.

In regards to claim 2, Oh and Lim together teach the remote terminal according to claim 1, wherein when the display control unit displays, in the display unit, an image of imaging data that is determined, by the determination unit, not to be the one that is obtained by performing shooting by using the image pickup unit after the transmission unit transmits the designation signal, and then the determination unit determines that imaging data newly received by the reception unit is the one that is 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lim into Oh because it allows for confirmation of an order or travel, thus ensuring that the location was indeed reached.

In regards to claim 4, Oh teaches the remote terminal according to claim 1, wherein the display control unit displays, as an initial displayed image, an image of imaging data that the reception unit has received from the mobile robot before the transmission unit transmits the designation signal in the display unit, and the transmission unit transmits, to the mobile robot, the designation signal generated for the spatial area designated by the user by using the image displayed in the display unit as a reference (See ¶0095-0102 in view of FIG. 14A-14D).

In regards to claim 5, the claim is rejected under the same basis as claim 1 by Oh in view of Lim and Purwin, wherein the non-transitory computer readable medium is taught as seen in ¶0123 of Oh.

In regards to claim 6, the claim is rejected under the same basis as claim 1 by Oh in view of Lim and Purwin.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Oh”)(U.S. PG Publication No. 2014/0303775) in view of Lim et al. (“Lim”) (U.S. PG Publication No. 2006/0076917) and .

In regards to claim 3, Oh fails to teach the remote terminal according to claim 1, wherein when imaging data that is received by the reception unit while the display control unit is displaying, in the display unit, an image of imaging data that is determined, by the determination unit, not to be the one that is obtained by performing shooting by using the image pickup unit after the transmission unit transmits the designation signal contains additional information indicating that the received imaging data is one that is obtained while the mobile robot is moving, the display control unit displays, in the display unit, an image of the imaging data containing the additional information together with the currently-displayed image.
	In a similar endeavor Bary teaches wherein when imaging data that is received by the reception unit while the display control unit is displaying, in the display unit, an image of imaging data that is determined, by the determination unit, not to be the one that is obtained by performing shooting by using the image pickup unit after the transmission unit transmits the designation signal contains additional information indicating that the received imaging data is one that is obtained while the mobile robot is moving, the display control unit displays, in the display unit, an image of the imaging data containing the additional information together with the currently-displayed image (See ¶0058-0059 in view of FIG. 2A wherein the device controllers may show various data with regards to the robot, including at least a speed of travel to the locations, position data of one or more locations of travel, time to remain at locations, etc. to which the user may find to be useful).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bary into Oh because it allows for the collection of a variety of users’ requests, cenessities about the controllable device operation and also .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483